Citation Nr: 1211541	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating, to include an extraschedular rating, for pulmonary tuberculosis, moderately advanced, inactive, status post therapeutic pneumothorax with residual fibrothorax, currently rated 60 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from September 1942 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, granted a 60 percent rating for pulmonary tuberculosis, moderately advanced, inactive, status post therapeutic pneumothorax with residual fibrothorax.  In this regard, the Board finds that a statement from the Veteran, received in October 2007, may be reasonably construed as a notice of disagreement with the rating assigned for the service-connected pulmonary tuberculosis.  A substantive appeal was received within 60 days of issuance of a statement of the case.

In October 2007, within the one year appeal period, the Veteran submitted additional evidence on the issue of his tuberculosis rating.  Pursuant to 38 C.F.R. § 3.156(b), the increased rating claim was reconsidered in a March 2008 rating decision, by the San Diego, California RO.  The March 2008 rating decision continued the 60 percent for the service-connected pulmonary tuberculosis. 

The issue of entitlement to dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an extraschedular rating for pulmonary tuberculosis, moderately advanced, inactive, status post therapeutic pneumothorax with residual fibrothorax and entitlement to a total disability rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran does not have active pulmonary tuberculosis and has not had an active tuberculosis infection in the past six years.

2.  Throughout the rating period on appeal, the Veteran has not demonstrated FVC of less than 50 percent predicted; DLCO (SB) of less than 40 percent predicted; or maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  The Veteran does not have cor pulmonale, pulmonary hypertension and he does not require outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for pulmonary tuberculosis moderately advanced, inactive, status post therapeutic pneumothorax with residual fibrothorax have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.97, Diagnostic Codes 6722, 6825 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a July 2006 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment reports, private treatment records, VA examination reports, pulmonary function tests, and the Veteran's statements.  

The Board notes that the VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in deciding the Veteran's increased evaluation claims, the Board has considered whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's disability is currently rated 60 percent disabling pursuant to Diagnostic Codes 6722-6825.  Prior to May 15, 2006, the disability was rated 20 percent disabling under Diagnostic Code 6722 for more than 20 years.  Hence, the 20 percent rating is protected.  The regulations pertaining to the evaluation of respiratory conditions were amended during the pendency of this appeal, effective October 6, 2006.  See 71 Fed. Reg. 52457-52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2011).  When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober,  10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 (April 2000), 69 Fed. Reg. 33422 (2000).  Because the amendments to the regulations pertaining to the evaluation of respiratory conditions have a specified effective date without provision for retroactive application, the amendments may not be applied prior to their effective date.  As of the effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran. 

The revisions to the regulations in this instance did not alter any of the specific criteria listed in the applicable Rating Formula.  Rather, the new regulations affect how the evaluation criteria are applied, including when a pulmonary function test (PFT) is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.  See 71 Fed. Reg. 52457-52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2011).  

The Rating Schedule provides alternative Diagnostic Codes for veterans initially entitled to compensation for tuberculosis on or before August 19, 1968.  38 C.F.R. § 4.89(2011).  Pursuant to this regulation, a 100 percent evaluation is assigned for active pulmonary tuberculosis and for two years after the date of arrest, inactivity, following active pulmonary tuberculosis, which was clinically identified during service or subsequently.  A 50 percent evaluation is warranted for four years, following the date of inactivity.  Thereafter, a 30 percent evaluation is warranted for five years, or to eleven years after the date of inactivity, or following far advanced lesions diagnosed at any time while the disease process was active.  A 20 percent evaluation is warranted for chronic, moderately advanced, and inactive pulmonary tuberculosis, following moderately advanced lesions, provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc.  Otherwise, a 0 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic Codes 6701-6724.  It is noted that the 50 percent, 30 percent, and 20 percent ratings for arrested or inactive pulmonary tuberculosis are not to be combined with ratings for other respiratory disabilities.  

The General Rating Formula for Interstitial Lung Disease (Diagnostic Codes 6825 through 6833) provides that FVC of 75 to 80 percent predicted value, or; DLCO (SB) of 66- to 80-percent predicted, is rated 10 percent disabling.  FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted, is rated 30 percent disabling.  FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, is rated 60 percent disabling.  FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

The Veteran contends that his pulmonary tuberculosis is active, and he is therefore entitled to a 100 percent rating.  He was afforded VA examinations in December 2006, February 2008 and May 2011.  In May 2011, he was diagnosed with inactive pulmonary tuberculosis, atypical tuberculosis with mycobacterium avium complex (MAC), and moderate obstructive lung disease with mild restrictive lung disease related to the above.  The February 2008 examiner concluded that the MAC infection was aggravating the Veteran's lung problems that had arisen from his pulmonary tuberculosis in service.  A chest x-ray showed right-sided fibrothorax with extensive calcification of the pleural in the right hemithorax.  

Pulmonary function tests administered in February 2008 showed post bronchodilator FVC was 6 percent better than the pre-bronchodilator result of 69 percent predicted; post bronchodilator FEV-1 was 8 percent better than the pre-bronchodilator result of 64 percent predicted; and DLCO was 62 percent predicted.  PFT's in November 2009 showed that pre-bronchodilator FVC was 60 percent predicted and post-bronchodilator was 55 percent predicted; pre-bronchodilator FEV-1 was 54 percent predicted and post-bronchodilator was 55 percent predicted.  Pre-bronchodilator FEV-1/FVC was 68 percent predicted and post bronchodilator was 97 percent predicted.  

Based on the foregoing evidence, the Board concludes that a disability rating in excess of the currently assigned 60 percent is not warranted.  The evidence does not show that the Veteran has active tuberculosis at the present time or that he has had an active infection within the last six years.  The active MAC infection he has is not the same as having active tuberculosis and is not considered to be active tuberculosis for the purposes of assigning a higher rating under the rating schedule.  Additionally, the Veteran's PFTs have not demonstrated FVC of less than 50 percent predicted; DLCO (SB) of less than 40 percent predicted; or maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Finally, the medical evidence fails to show that the Veteran has cor pulmonale, pulmonary hypertension, or the need for outpatient oxygen therapy.  Consequently, the Board concludes that a rating in excess of 60 percent may not be awarded.  

The Board also notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical findings necessary to establish the presence of diagnostic code criteria for a higher rating for the disability at issue.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of clinical status.  However, whether or not the Veteran has active or inactive pulmonary tuberculosis, and objective test results of pulmonary function, are not the type of findings for which lay evidence is competent evidence.  The Board observes that this Federal Circuit decision is nonprecedential.  However, in Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), it was held that a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains".  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit. 557 F.3d 1355   (Fed. Cir. 2009).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability presents an exceptional or unusual disability picture.  Although his tuberculosis is not active, the medical evidence shows that he has been diagnosed with MAC on two occasions during the appeal period which was not treated because the risks inherent with the treatment outweigh the benefits (see for example, the May 2011 VA examination report).  With respect to the second factor posed by Thun, the Board also finds that there are related factors present, i.e., the Veteran has required several hospital visits during the appeal period or he has been placed on a temporary quarantine while it was determined whether he had active tuberculosis.  (See for example, the June 2011 private hospital record, the Veteran's October 2011 statement noting that he had been admitted to the hospital for similar problems during the past several years, and his October 2007 claim noting that he had been under house quarantine after a sputum test).  Consequently, the Board finds that the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is retired and he has a 60 percent rating for his service-connected disability.  Hence, the Board finds that the claim for a total disability rating based on individual unemployability due to service-connected disability should be remanded for consideration by the RO.  


ORDER

An increased rating for pulmonary tuberculosis, moderately advanced, inactive, status post therapeutic pneumothorax with residual fibrothorax, is denied. 


REMAND

As indicated above, the record raises the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  This issue has not yet been fully adjudicated by the RO, thus it must be remanded, rather than referred, for consideration.

Additionally, the Board has determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with a letter satisfying VA's duties under VCAA to notify and assist him in substantiating entitlement to a total disability rating based on individual unemployability due to service-connected disability.  Afford the Veteran an appropriate period in which to respond to the VCAA notice.  

2.  Schedule the Veteran for an appropriate examination to ascertain claim whether his service-connected disability renders him unemployable.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished, including any tests required to evaluate the Veteran's functional capacity.  The examiner must elicit from the Veteran and record, a full work and educational history.  

Based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disability alone renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

3.  If the examiner opines that the Veteran's service-connected disability does not render him unemployable, then the Veteran's file should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

4.  Thereafter, adjudicate the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability and entitlement to an extraschedular rating for the service-connected pulmonary tuberculosis, moderately advanced, inactive, status post therapeutic pneumothorax with residual fibrothorax.  If any benefit sought is denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


